NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 23, 2016 *
                                 Decided June 23, 2016

                                          Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 15-3060

BEVERLY NORWOOD,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 14 C 6901
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,         Charles R. Norgle,
      Defendant-Appellee.                       Judge.

                                       ORDER

      Beverly Norwood, now 46 years old, applied in 2009 for Supplemental Security
Income, claiming that poor eyesight had rendered her disabled since 2000. An
administrative law judge denied benefits, and the district court upheld that decision as
supported by substantial evidence, see 42 U.S.C. § 405(g). We affirm the judgment.




      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-3060                                                                            Page 2

        Norwood has a bachelor’s degree in political science and a master’s degree in
criminal justice, but she never worked after obtaining those degrees in the 1990s. Around
1997 her eyesight began to deteriorate, and in 2000 a doctor discovered that her right
retina had detached and her left retina soon could follow. That year Norwood had
several surgeries intended to reattach her right retina and to prevent her left retina from
detaching. Norwood did not receive additional treatment until she applied for
Supplemental Security Income nine years later, and two ophthalmologists separately
examined her. Each concluded that she could see only hand motions with her right eye,
which by that point had been significantly clouded by a cataract. One doctor assessed
her left-eye acuity at 20/400, while the other found it closer to 20/200, but both agreed
that her left-eye acuity could be corrected with glasses to 20/40.

        At a hearing before the ALJ, Norwood testified that she lives alone and functions
outside of the home while wearing glasses. She reads, cares for herself, shops, uses
public transportation, and visits with friends and family. A third ophthalmologist
opined that, despite essentially being limited to the use of one eye, Norwood should
have no trouble reading and working with suitable bifocals. Based on this testimony and
that of a vocational expert, the ALJ concluded that Norwood still could perform a
number of available jobs, including hand packager, assembler, sorter, office helper,
information clerk, or order clerk.

        On appeal Norwood argues that she is “legally blind” in both eyes and thus her
poor vision equals a listed impairment for presumptive disability. She insists that she
cannot see out of her right eye and that her vision is “at 400” in her left eye. But
Norwood fails to understand that the relevant inquiry is her visual acuity with correction,
i.e., with glasses or contacts. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 2.02;
see also 42 U.S.C. § 1382c(a)(2) (defining blindness as “central visual acuity of 20/200 or
less in the better eye with the use of a correcting lens”). Norwood testified that she wears
glasses, which the examining ophthalmologists found corrected her left-eye visual
acuity to 20/40. Of course, if her left retina becomes detached or her eyesight otherwise
worsens, then she may qualify for benefits in the future. But we agree with the district
court that substantial evidence at the time of Norwood’s hearing supports the ALJ’s
decision. See Goodale v. Halter, 257 F.3d 771, 772 n.2 (8th Cir. 2001) (visual acuity of 20/40
is “hardly disabling”).

                                                                                AFFIRMED.